DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 7 “at least one of a sensor of the vehicle” is unclear.
In claim 13, line 3, the phrase “at least one of a sensor of the vehicle” is unclear.
In claim 13,  line 5, the phrase: “collect image data of one of the vehicle” is unclear apparently there is only one vehicle.
 Claim 13 recites the limitation "based on identified pixels" in line 8.  There is insufficient antecedent basis for this limitation in the claim. There was no previous pixels being identified.
In claims 1, 13, it is unclear how a request within itself is identifying a data anomaly.
Also in claim 13, it is unclear what is being used for performing the steps of receiving, actuating, identifying and providing.
In claim 13, lines 7-8, the phrase “based on identified pixels in the image data including the vehicle or the geographic location” is unclear. 
In claim 1, lines 13-14, the phrase “based on identified pixels in the image data including the vehicle or the geographic location” is unclear.
In claims 1, 13, how is the data anomaly addressed?
Claims 2-12, 14-20 are also rejected for incorporating the deficiencies of their base claims. 

                                                                               Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kashani et al. (U.S. Pub No. 20210105619) disclose at paragraph 0013 a controller 101 in communication with various sensors, modules and vehicle systems both within and remote of the vehicle 102. The vehicle system may include various sensors, such as various cameras, a LIDAR sensor, a radar sensor, an ultrasonic sensor, or other sensor for detecting information about the surroundings of the vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661